Affirmed and Opinion and Concurring Opinion filed April 22, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00175-CV

                     MELISSA MARIE LOBUE, Appellant

                                        V.
TODD H. HANSON D/B/A THE BARN AT FOUR PINES RANCH, Appellee

                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-18687

                           CONCURRING OPINION

      I join the court’s opinion and concur only to note that the court need not and
does not reach the issue of how “spectator” status relates to a motion for summary
judgment based on the limitation of liability in Civil Practice and Remedies Code
chapter 87.



                                      /s/    Charles A. Spain
                                             Justice

Panel consists of Justices Jewell, Spain, and Wilson.